Citation Nr: 1544523	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-36 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from March 1961 to May 1975.  The Veteran died in December 2002.  The appellant seeks recognition as his surviving spouse for the purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 determination and decisional letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  (The May 2008 decisional letter notified the appellant that she was not recognized by VA as the surviving spouse of the Veteran; this determination was made in connection with an April 2008 rating decision determining that the cause of the Veteran's death was service-connected).  This matter was previously before the Board in February 2012, when it was remanded for additional development.

The appellant was scheduled to testify at a Board videoconference hearing in January 2012, but she failed to report for this hearing.


FINDINGS OF FACT

1.  The appellant and the Veteran were legally married in March 1965, with the marriage terminated by divorce in accordance with an August 1971 Divorce Decree; the Veteran subsequently married and divorced two women other than the appellant.

2.  At the time of his death, the Veteran's marital status was 'divorced' and he was not married to the appellant.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse, for the purpose of establishing entitlement to VA death benefits, are not met.  38 U.S.C.A. §§ 101, 103 (West 2015); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz, 15 Vet. App. at 149 (2001).  In other words, if no amount of additional evidentiary development would change the result of the case, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

In this case, the Board has determined that the appellant is not a valid claimant for death benefits; the determination features consideration of her assertion that she is the Veteran's surviving spouse for VA benefit purposes.  To the extent that the Board's determination in this regard draws upon reference to the facts and evidence shown in the record, the Board has considered whether appropriate notice and assistance has been provided to the appellant.  The Board's February 2012 remand directed that certain notice to the appellant and development of the evidence be completed by the AOJ, and the directed actions have been substantially completed.  A February 2015 letter to the Veteran notified her of the need to submit information concerning whether she lived continuously with the Veteran from the time of their marriage to the time of his death, to provide the dates and reasons for each separation, and to provide other information regarding the appellant's marriage to the Veteran.  The February 2015 letter also notified the appellant that VA was attempting to obtain documentation of pertinent public records (documentation of the Veteran having divorced the appellant, as indicated by the Veteran during his lifetime and discussed by the Board's February 2012 remand).  Since that time, the appellant has submitted additional documentation and VA has obtained a copy of the August 1971 Divorce Decree concerning the termination of the appellant's marriage to the Veteran.  Following this development, the appellant was provided an updated supplemental statement of the case (SSOC) in March 2015.

The notice and assistance requirements have been met in this case.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice or assistance was less than adequate.  The Board finds that the record is adequate to decide this matter, and that no further development of the evidentiary record is necessary.  The appellant has not identified any pertinent evidence that remains outstanding.

Analysis

To establish her status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria for recognition as a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a "spouse" is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of "spouse" and "surviving spouse" in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.

A marriage "means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued."  38 C.F.R. § 3.1(j).  The term "surviving spouse," except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  38 C.F.R. § 3.50(b)(1).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances.  38 C.F.R. § 3.54.  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).

The provisions under 38 C.F.R. § 3.53 clarify that temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, then the continuity of cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless "deemed valid" if specific legal requirements are met.  Basically, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.

If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant contends, as expressed in her March 2008 application for benefits and subsequent correspondence, that she meets all of the criteria to be considered the Veteran's surviving spouse.

The Veteran's December 2002 death certificate (including the copy received by VA in March 2008) documents his December 2002 death in Kansas, and indicated that his marital status was "Divorced."  The informant for the death certificate was the Veteran's nephew, D.G.

The appellant's March 2008 claim for benefits leading to this appeal asserted that the Veteran was married only one time, and that his only marriage was to the appellant in March 1965.  The appellant reported that the marriage of the Veteran and appellant was terminated only by the Veteran's death in December 2002; she asserts that they remained married at the time of his death.  The appellant also checked the box for "Yes" indicating that she asserts she did live continuously with the Veteran from the date of marriage to the date of his death.

In her January 2009 notice of disagreement, the appellant explained that she contends she "was still married to the veteran at the time of his death."  She directed attention to her submission of "a letter from Davis and Davis law firm stating that [the appellant] was still married to [the Veteran] at the time of his death and that [the Veteran]'s nephew ... stated in error that [the Veteran] was divorced to the Kansas State Vital Statistics Department."

The referenced letter, originally received by VA in January 2009, presents a statement from an attorney.  The attorney states: "This is to certify that I represented [the Veteran] who married [the appellant] on March [redacted], 1965, and that the two were never divorced."  The attorney states that "[i]t is my opinion that she is entitled to all of his Social Security and Military Benefits, if any."  The attorney goes on to explain that "[t]here was an error on his Death Certificate but after due diligence and conferring with his nephew [D.G.] he was sincerely unaware that they were never divorced as he had reported to the Kansas State Vital Statistics Department."

A marriage certificate (copies of which have been received by VA including in March 2008 and in March 2015) shows that the Veteran and the appellant were married in California in March 1965.

On a June 1975 claim for VA benefits, the Veteran reported that his marriage to the appellant ended in "Divorce" in "Sept. 71" in "Muskogee OK."  The Veteran additionally reported a subsequent marriage to a different partner, J.M.J./J.M.C in November 1972.

On a May 1976 VA Form for Declaration of Marital Status, the Veteran reported that he had married the appellant in March 1965 and that the marriage ended in "Divorce" in "Muskogee Okla[homa]."  The Veteran also indicated at that time that he had been married "2" times.  A marriage certificate (received by VA in May 1976) shows that the Veteran married J.M.J/J.M.C. in November 1972.

An April 1978 divorce decree of record documents the termination of the Veteran's marriage to J.M.J/J.M.C.

In another Declaration of Marital Status received by VA in February 1979 (signed by the Veteran in January 1979), the Veteran stated that he married the appellant in March 1965 and that the marriage was terminated by divorce in February 1972 in Muskogee, Oklahoma.

A marriage certificate (received by VA in December 1992) shows that the Veteran married B.A.S./B.A.C. in March 1992 in Oklahoma.  In September 1997, the Veteran submitted documentation of the termination of his marriage to B.A.S./B.A.C. in February 1994 (a Journal Entry of Judgment and Decree of Dissolution).

None of the Veteran's correspondence with VA during his lifetime included any suggestion that he considered himself to be married or re-married to the appellant after 1972.

In accordance with the Board's February 2012 remand directives, the AOJ has sought and obtained documentation of the divorce terminating the appellant's marriage with the Veteran.  An August 1971 Divorce Decree from Muskogee County, Oklahoma, was obtained through official channels and added to the claims-file in February 2015.  Significantly, this August 1971 Divorce Decree shows that the Veteran sought and was granted a divorce from the appellant.  The Divorce Decree indicates that the divorce would "become final and take effect ... six months from [the date of the Decree]."

In March 2015, VA received a copy of a letter by the appellant in which she expresses her desire to attempt "changing [the Veteran]'s death certificate...."  She explains that "I need a court order from Kansas in order to get it change[d] from Divorce to Married."  She states that "there is no record of divorce and we never got a divorce."  Moreover, she explains that the Veteran's nephew (the informant for his death certificate) had "no idea that we were married and that is why the death certif[icate] need[s] to be change[d]."

Also, in March 2015, the appellant submitted a copy of the documentation of an October 2004 Petition for Final Settlement (documented in the Veterans Benefits Management System (VBMS) claims-file over two separate documents) in the probate matter of the estate of the Veteran.  The Veteran's nephew (the informant for the death certificate) was the petitioner and executor of the Veteran's estate.  The document refers to the Veteran's will dated in February 2002.  The October 2004 petition lists the Veteran's identified survivors as (1) the appellant, listed on the document as his wife; (2) his nephew, the executor; and (3) a niece.  Notably, the Veteran's nephew is listed as having the same Kansas address as the Veteran's last address, whereas the appellant is listed at the California address that has been associated with her throughout this appeal.

Significant questions have been raised by review of the record in that the appellant's contentions and testimony conflict with the statements made by the Veteran during his lifetime.  In particular, although there is clear evidence that the Veteran and the appellant were married in California in March 1965, the Veteran indicated (in multiple items submitted to VA) that the marriage ended in divorce in Muskogee, Oklahoma, in either 1971 or 1972.  In correspondence received in June 1975, the Veteran indicated that his marriage to the appellant ended in a divorce granted September 1971.  In January 1979 correspondence, the Veteran indicated that his marriage to the appellant ended in divorce in February 1972.  (The Board observes that the August 1971 Divorce Decree indicated that the divorce would be in effect beginning in February 1972, six months following the decree).  The Veteran consistently identified the location of the reported divorce as Muskogee, Oklahoma.  The Board briefly notes that two subsequent marriages and divorces in Oklahoma are well documented in the claims-file, as well as a number of instances of the Veteran declaring himself as married to individuals other than the appellant after February 1972, and instances of the Veteran declaring himself as unmarried following the termination of each of his marriages.

The appellant argues that she and the Veteran never legally divorced, and thus his subsequent marriages may be legally void.  At the time of the Board's February 2012 remand of this claim, there was no official documentation of the termination of the Veteran's marriage to the appellant in the claims-file.  The claims-file contained conflicting evidence on the question of whether the marriage was legally terminated.  For instance, the appellant has submitted a letter from an attorney who claims to have represented the Veteran (at an unspecified time and in an unspecified nature) and stating that the Veteran and the appellant were never divorced.  Yet the claims-file also contains the Veteran's death certificate showing that the Veteran's nephew reported the Veteran was not married and his status was "divorced," and the claims-file contains multiple documented instances of the Veteran reporting that his marriage to the appellant terminated in divorce, and the claims-file includes official documentation of the Veteran's subsequent marriages to different wives.

The Board's February 2012 remand directed development seeking to obtain legal documentation of the suggested termination of the Veteran's marriage to the appellant.  Documentation of an August 1971 Divorce Decree concerning the termination of the Veteran's marriage to the appellant has now been obtained (in February 2015) from Muskogee County and associated with the claims-file.

The Board's February 2012 remand directed that the AOJ should contact the appellant, provide her with appropriate notice, and to request additional clarification and evidence as to when and where she lived with the Veteran from approximately 1972 until the time of his death.  This action was completed by letters sent to the appellant in February 2015.  The evidence of record remains devoid of any clear corroboration of the suggestion that she and the Veteran shared a residence through the time of his death, and the most probative evidence of record featuring the Veteran's own statements during his lifetime continues to indicate that he believed that his marriage to the appellant was terminated in 1971 or 1972, that he had subsequent marriages and divorces, and that he did not re-marry the appellant nor otherwise appear at any time to cohabitate with the appellant for any significant period following their divorce.

Moreover, the newly obtained documentation of the 1971 divorce decree contradicts the appellant's testimony that she and the Veteran "never got a divorce."  The divorce decree indicates that the appellant was aware of the divorce as it notes that the appellant "filed a sufficient waiver of service of summons and agree[d] that [the Veteran's] petition may be heard at any time suitable to the court without any further notice to her."  Because the appellant's statements indicating that she and the Veteran never divorced appear to be clearly contradicted by the probative official documentation obtained for the record from Muskogee County, and noting that the appellant's statements concerning her relationship with the Veteran have been self-serving in the pursuit of monetary benefits, the Board finds that the credibility and reliability of the appellant's testimony on the facts pertaining to her history with the Veteran is diminished in this case.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

In sum, the evidence of record includes a Marriage Certificate and a Divorce Decree in the file, and this official documentation shows that the appellant entered into a legal marriage with the Veteran in March 1965 and the Veteran obtained a divorce in 1971 (taking effect in 1972).  Additional documentation shows that the Veteran subsequently twice married and divorced different spouses.  Thereafter, a Certificate of Death shows that the Veteran died in December 2002 (more than 30 years after his divorce from the appellant).  There is no documentation to show that the Veteran and the appellant ever remarried each other after their divorce, or that they held themselves out to be husband and wife at the time of the Veteran's death.  In fact, the death certificate indicates that the Veteran's marital status at the time of his death was divorced, consistent with his otherwise documented marital history involving multiple marriages terminated by divorce.

The appellant disputes the indications that her marriage to the Veteran was terminated, and has endeavored to revise the Veteran's death certificate through the court system, as shown by a copy of her correspondence received by VA in March 2015.  There is no evidence to show that an amended or revised death certificate has officially been issued.  The appellant's assertions that there was no divorce, and no documentation of any alleged divorce, have been persuasively contradicted by the 1971 Divorce Decree as well as the Veteran's multiple statements during his lifetime referencing the divorce and the documentation of the Veteran's subsequent marriages.  The most probative evidence indicates that the appellant and the Veteran were divorced at the time of his death.

Additionally, the Board notes that the appellant indicated in her March 2008 application for benefits that she had lived with the Veteran from the time of their marriage until the time of the Veteran's death.  As discussed above, the Board finds that the appellant's testimony with regard to the details of her relationship with the Veteran are of diminished credible reliability, and the other evidence of record does not tend to support her assertion in this regard.  Additionally, she has not otherwise submitted any evidence of the existence of a common law marriage between herself and the Veteran at the time of his death.

The state of Kansas, where the Veteran died, is a state that recognizes common law marriages.  To establish a common-law marriage in Kansas, a claimant must prove: (1) capacity of the parties to marry; (2) a present marriage agreement between the parties; and (3) a holding out to the public as husband and wife.  Fleming v. Fleming, 559 P.2d 329, 331 (Kansas 1977).  Each element must coexist to establish a common-law marriage.  "Although the marriage agreement need not be in any particular form, it is essential there be a present mutual consent to the marriage between the parties."  Driscoll v. Driscoll, 552 P.2d 629, 632 (Kansas 1976).  The burden to prove a common-law marriage rests upon the party asserting it.  In re Adoption of X.J.A., 166 P.3d 396 (Kansas 2007).  Again, the appellant has not submitted any evidence of the existence of a common law marriage between herself and the Veteran at the time of his death.

The weight of the evidence does not support the appellant's attestations that the appellant and Veteran were married to each other when the Veteran died.  It is notable that the Veteran's nephew, who appears to have been familiar with the Veteran's affairs at the time of his death (the nephew was associated with the same residential address as the Veteran's final address and was the primary informant for the Veteran's death certificate) clearly did not believe that the Veteran was married to anyone at the time of his death, as indicated by the information he gave for the Veteran's death certificate.  The appellant has even acknowledged (in her letter received by VA in March 2015) that the Veteran's nephew had "no idea that we were married."  At a minimum, this suggests that the Veteran and the appellant were not living together and presenting themselves to the community as a married couple at the time of the Veteran's death, a contradiction of the appellant's indication in her March 2008 claim for benefits.

The Board notes that it appears that the Veteran's nephew later acknowledged the appellant as the Veteran's surviving spouse, but the Veteran's nephew's acknowledgment of the appellant as such appears to be based upon his eventual acceptance of the appellant's assertion that she and the Veteran were never divorced.  The claims-file contains the official divorce decree indicating that the Veteran and the appellant were divorced; this evidence is more probative and persuasive than the appellant's contrary assertions.  There is otherwise no corroborating evidence of the appellant's account, and the acceptance of that account by the Veteran's nephew (absent any explanation of the basis of that acceptance) carries no more probative or persuasive weight than the appellant's account itself.

In light of the foregoing, the Board finds that the marriage of the Veteran and the appellant was terminated by divorce officially documented in an August 1971 divorce decree.  The Veteran subsequently entered into other marriages, also terminated by divorce, and he was unmarried at the time of his death in December 2002.  Under the controlling regulations, the appellant was not the "spouse of the veteran" at the time he died, and she may not be considered his surviving spouse for purposes of receipt of VA death benefits.  38 C.F.R. §§ 3.1(j), 3.50, 3.54.  As the appellant has not met the basic eligibility requirements for entitlement to VA benefits as the Veteran's surviving spouse, her claim must be denied.



ORDER

Entitlement to recognition as the Veteran's surviving spouse, for the purpose of establishing entitlement to VA death benefits, is denied.



____________________________________________
M. C.  Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


